DETAILED ACTION
This action is in response to the amendment 05/12/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Michael G. Cleveland (Reg. #46,030) on 05/25/2022.

Please amend the following claims:

	Claim 20, line 1: 
Replace --regulated rectifier system comprising-- by --A regulated rectifier system comprising--.

	Claim 20, line 10: 
Add a semicolon (;) after --the modulation index--.

Allowable Subject Matter
Claims 2 – 10, 12 – 18 and 20 is/are allowed.
The following is an examiner's statement of reasons for allowance:
The primary reason for the indication of the allowability of claim 2 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein the modulator is further configured to: generate the timing for control signal of MSC rectifier circuit corresponding to a modulation index from one or more reference voltage levels and a reference waveform; generate a plurality of modulated direct current (DC) voltage levels from the modulation index and the one or more reference voltages; and generate a corresponding plurality of control signals by a comparison of the modulated DC voltage levels and the reference waveform”.
The primary reason for the indication of the allowability of claim 12 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein generating the plurality of control signals further comprises receiving one or more direct current (DC) reference voltage levels; generating a plurality of modulated DC reference voltages from the modulation index and the DC reference voltage levels; receiving a reference waveform; and generating the timing for each of the plurality of control signals by comparing a corresponding one of the modulated DC reference voltages with the reference waveform”.
The primary reason for the indication of the allowability of claim 20 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein the regulation circuit is further configured to: generate a plurality of modulated voltage levels from the modulation index; and generate the corresponding plurality of the control signals by a comparison of the modulated voltage levels and a reference waveform, and wherein the regulation circuit comprises a compensator configured to receive the comparison of the output of the rectifier circuit with the reference level and generate the modulation index from the comparison; and a modulator configured to receive the modulation index, one or more reference voltage levels and a reference waveform and configured to generate the plurality of modulated voltage levels from the modulation index and the one or more reference voltage levels, and to generate the corresponding plurality of the control signals by the comparison of the modulated voltage levels and the reference waveform”.
The configuration of the claimed invention(s) is not taught in any of the prior art(s) of record and would not have been made obvious by the prior art of record in the examiner's opinion. Furthermore, in examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Pub. No. 2020/0052575 discloses control to output dynamic response and extend modulation index range with hybrid selective harmonic current mitigation-PWM and phase-shift PWM for four-quadrant cascaded H-bridge converters.
US Pub. No. 2013/0099590 discloses a resonant converter with modulation index control.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Torres-Rivera whose telephone number is (571)272-5261. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX TORRES-RIVERA/Primary Examiner, Art Unit 2838